Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This Amendment to the Employment and Noncompetition Agreement (this
“Amendment”), effective as of May 6, 2018, is made by and between Gramercy
Property Trust (f/k/a Chambers Street Properties), a Maryland real estate
investment trust (the “Employer”), as successor to Gramercy Property Trust, Inc.
(f/k/a Gramercy Capital Corp.), a Maryland corporation (the “Original
Employer”), and Benjamin Harris (“Executive”).

 

WHEREAS, the Original Employer and the Executive entered into that certain
Employment and Noncompetition Agreement, dated as of June 12, 2012 (the
“Original Employment Agreement”);

 

WHEREAS, in connection with the merger of the Original Employer with and into a
wholly owned subsidiary of the Employer on December 17, 2015 and subsequent
transactions, the Original Employment Agreement was amended by that certain
letter agreement dated July 1, 2015, and the obligations of the Original
Employer thereunder were assumed by the Employer and subsequent thereto the
Original Employment Agreement was amended on June 23, 2017 (the Original
Employment Agreement, as so amended and assumed, being referred to herein as the
“Employment Agreement”);

 

WHEREAS, the Employment Period (as defined in the Employment Agreement) is
scheduled to expire on June 30, 2018 and the parties hereto desire to extend the
Employment Period for an additional one-year term to expire on June 30, 2019.

 

WHEREAS, pursuant to Section 12 of the Employment Agreement, the Employer and
Executive desire to amend certain terms of the Employment Agreement as set forth
in this Amendment; and

 

WHEREAS, unless the context requires otherwise, capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the
Employment Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Employer and Executive agree as follows:

 

1.                                      The Employment Period is hereby extended
for an additional one-year term following the end of its currently scheduled
expiration and, as a result, will continue until June 30, 2019.

 

2.                                      Section 6(b)(ii)(A) of the Employment
Agreement is amended and restated to read as follows:   “a material change, or,
if a Change-in-Control has occurred, any change in Executive’s duties,
responsibilities, status or positions with the Employer caused by the Employer
that does not represent a promotion from or maintaining of Executive’s duties,
responsibilities, status or positions as President of a publicly traded company
(which change, so long as Executive is the President of the Employer, shall
occur if the Employer ceases to be a standalone public company and also shall
include the appointment of another person as co-President of the Employer),
except in connection with the termination of Executive’s employment for Cause,
disability, retirement or death”.

 

3.                                      Except as expressly amended hereby, the
Employment Agreement continues in full force and effect in accordance with its
terms and the terms thereof shall govern this Amendment to the same extent as if
fully set forth herein.

 

4.                                      This Amendment shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

 

--------------------------------------------------------------------------------


 

5.                                      This Amendment may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the parties and delivered to the other party.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

 

EMPLOYER:

 

 

 

 

 

GRAMERCY PROPERTY TRUST

 

 

 

 

 

By:

/s/ Edward J. Matey

 

 

Name:

Edward J. Matey

 

 

Title:

Executive Vice President, Secretary and

 

 

 

General Counsel

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Benjamin Harris

 

Benjamin Harris

 

[Signature Page to Harris Amendment to Employment and Noncompetition Agreement]

 

--------------------------------------------------------------------------------